Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21- 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10459981. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of claim 1 of ‘981 teach all the elements in claim 1 as indicated in the chart below. 

Instant
Patent No. 10459981
21. 
A method comprising: 
receiving, at a computing device, a search query for a search of an inbox of a user, said search query comprising a character string; searching, via the computing device, a collection of messages within the inbox based on the search query 


and identifying a first set of messages comprising information that includes said character string; 







parsing, via the computing device, the first set of messages and, based on said parsing, 
identifying attributes of each message and a type of each attribute; 
generating, via the computing device, a set of facets, based on the identified attributes each generated  facet comprising a data item for a type of attribute; 











analyzing, via the computing device, information associated with messages in the inbox based on the search query and said set of facets, and based on said analysis, determining a set of terms that are associated with each facet in the set of facets; 

determining, via the computing device, a set of search suggestions based on the set of terms and the set of facets; 

































and communicating, via the computing device, said set of search suggestions to a device of said user.
1. A method comprising: 
receiving, at a computing device, a first search query for a search of an inbox of a user, said search query comprising a character string; searching, via the computing device, a collection of messages within the inbox based on the first search query, 

said searching comprising analyzing said collection of messages and identifying, based on said analysis, a
 first set of messages, said first set of messages comprising information that includes said character string; upon identifying said first set of messages, automatically analyzing, via the computing device, each parsing each message and, based on said parsing, 


identifying attributes of each message;
automatically generating, via the computing device based on the identification of the attributes for each message in said first set of messages, a set of facets, said facet generation comprising analyzing each attribute, determining a type of each attribute based on the analysis, and creating a data item for each attribute type, said set of facets representing said created data items; 

analyzing, via the computing device, information associated with messages in the inbox based on the search query and said set of facets, said analysis comprising determining a set of terms that are associated with each facet in the set of facets; 


determining, via the computing device, a set of search suggestions based on the set of terms and the set of facets, said search suggestion determination comprising combining said terms in said set of terms with said facets in said set of facets to create each of the search suggestions, said 

and automatically causing display of said ranked search suggestions, via the computing device, on a display of a device of the user, said caused display resulting in a user interface associated with the inbox being modified to display the ranked search suggestions


Allowable Subject Matter
	Claims 21-40 would be allowed if the double patenting rejections above are overcome via Terminal Disclaimer. 
REASONS FOR INDICATING ALLOWABLE SUBJECT MATTER
	The prior art of record fails to teach or suggest at least the following: 
generating, via the computing device, a set of facets based on the identified attributes, each generated facet comprising a data item that represents at least one of a type of attribute; analyzing, via the computing device, information associated with messages in the inbox based on the search query and said set of facets, and 8 Application No.: 16/575,806Docket No.: 085804.121451Response to Office Actionbased on said analysis, determining a set of terms that are associated with each facet in the set of facets; determining, via the computing device, a set of search suggestions based on the set of terms and the set of facets; 

as required by the independent claims. 
Response to Arguments 

 	Applicant argues 
Applicant submits that Yam fails to teach, inter alia: 

generating, via the computing device, a set of facets based on the identified attributes, each generated facet comprising a data item that represents at least one of a type of attribute; 
analyzing, via the computing device, information associated with messages in the inbox based on the search query and said set of facets, and based on said analysis, determining a set of terms that are associated with each facet in the set of facets; determining, via the computing device, a set of search suggestions based on the set of terms and the set of facets; and communicating, via the computing device, said set of search suggestions to a device of said user, 

as claimed. 
 
 This argument is persuasive. More specifically, Examiner agrees Yam fails to teach at least the amended limitation “generating . . . a set of facets based on the identified attributes each generated facet comprising a data item that represents at least one of a type of attribute.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159